Title: Thomas Jefferson’s Statement of Albemarle County Property Subject to Federal Tax, 14 May 1815
From: Jefferson, Thomas
To: 



          A list of the property of the subscriber in the county of Albemarle liable to the taxes imposed by Congress at their session of 1814–15.
          
          
            
              
              5640. acres of land, including 400. as on Hardware belonging to himself, Hudson & others.
            
          
          
            
              
              
                2. slaves above 60. years of age
            
            
              
              
                9. do between 50. & 60.
            
            
              
              
                9. do between 40. & 50.
            
            
              
              
               16. do between 30. & 40.
            
            
              
              
               24. do between 20. & 30.
            
            
              
              
               29. do between 10. & 20.
            
            
              
              
               43. do under 10.
            
            
              
              
              132.
            
            
              Houshold furniture.
            
            
              
                4. clocks
            
            
              Mahogany.
              ┌│││││││││└
                1. desk & bookcase
            
            
                2. book cases.
            
            
                4. chests of drawers
            
            
                1. sideboard
            
            
                75. single & 2. double leaved dining tables
            
            
               13. tea & card tables
            
            
               36. chairs
            
            
                1. Sopha.
            
            
              
                6. do with some gilding
            
            
              
                1. do plain painted.
            
            
              
               44. chairs with some gilding
            
            
              
               11 do plain painted.
            
            
              
               11. window curtains
            
            
              
               80. pictures & prints above 12.I. wide
            
            
              
               39. smaller
            
            
              
                9. looking glasses above 2.f. long.
            
            
              
                4. smaller do
            
            
              
                1. harpsichord
            
            
              
                1. tea urn, coffee do beakers & candlesticks
            
            
              
              752. oz. of plate Troy weight equal to 804.D.
            
            
              
                2. silver watches
            
            
            
              all which said houshold furniture the subscriber believes would not sell at public vendue for more than three thousand dollars.
            
          
          
          
          
          
            
              Th: Jefferson
            
            
              May. 14. 1815.
            
          
        